DETAILED ACTION
Response to Amendment
The Amendment filed 4 April 2022 has been entered.  Claims 1-4 and 7-9 remain pending in the application.  Claims 5 and 6 are incorporated into claim 1 and canceled.  Claims 10-20 were previously withdrawn as being drawn to a non-Elected Invention.  Applicant’s Amendments to the Claims have overcome the Objections previously set forth in the Non-Final Office Action mailed 4 January 2022. 

Claim Objections
Claims 1-4 and 7-9 are objected to because of the following informalities:  
In independent claim 1, the limitation “in an amount that ranges from 25 wt % to 75 wt %, with respect to the combined weight of the rigid and resilient component of the oval-shaped composite particle” should follow the presentation of “resilient particles” in line 9 for antecedence, e.g.:
“1. (Currently Amended) A lost circulation material composition comprising: 
a plurality of oval shaped composite particles comprising: 
a high temperature, high pressure (HTHP) binding adhesive in an amount that ranges from 10 to 40 percent by volume (vol %); 
a first component, wherein the first component comprises a plurality of spherical rigid particles 
a second component, wherein the second component comprises resilient particles, wherein the plurality of spherical rigid particles are comprised in an amount that ranges from 25 wt % to 75 wt %, with respect to the combined weight of the rigid and resilient components of the oval-shaped composite particle; and 
wherein the first component particles and the second component particles are bound together by the HTHP binding adhesive to form the plurality of composite geometric shaped-adaptable particles.”  Claims 2-4 and 7-9 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as obvious over Kulkarni (2014/0262281) in view of Alouhali (2019/0249061) (both cited previously).
Regarding independent claim 1, Kulkarni discloses A lost circulation material composition (abstract “providing proposed FLCM particulates”) comprising: 
a plurality of oval shaped composite particles ([0026] “The FLCM particulates of the present invention may be of any size or shape combination compatible with a hydrocarbon well operation. […] Suitable lost circulation components for use in the present invention may be […] ellipse-shaped” = oval) comprising: 
a binding adhesive ([0025] “The composite particles for use as FLCM particulates may be formed by the combination of one or more types of FLCM particulate materials using a consolidating agent” such as “resins”); 
a first component ([0024] “The FLCM particulates of the present invention may be of any material known in the art suitable for use as an FLCM in a hydrocarbon well operation. Suitable FLCM particulates for use in the methods of the present invention include […] sand […] a hollow glass microsphere”), wherein the first component comprises a plurality of spherical rigid particles (sand is rigid and spherical); 
a second component ([0024] “The FLCM particulates of the present invention may be of any material known in the art suitable for use as an FLCM in a hydrocarbon well operation. Suitable FLCM particulates for use in the methods of the present invention include […] ground tire material”), wherein the second component comprises resilient particles (tires are rubber = resilient); and 
wherein the first component particles and the second component particles are bound together by the binding adhesive to form the plurality of composite geometric shaped-adaptable particles (0025] “The composite particles for use as FLCM particulates may be formed by the combination of one or more types of FLCM particulate materials using a consolidating agent” and [0026] “The FLCM particulates of the present invention may be of any size or shape combination compatible with a hydrocarbon well operation”).
Regarding the 10-40 vol% “HTHP” binding adhesive, Kulkarni teaches “It is within the ability of one skilled in the art, with the benefit of this disclosure, to determine the type and amount of consolidating agent to include in the methods of the present invention to achieve the desired results” ([0025]) and “the function of the various properties discussed previously including, the concentration of the proposed FLCM particulates, the size or average size of the FLCM particulates, the oil-to-water ratio of the proposed treatment fluid, and the dependence of properties on the pressure and temperature of the wellbore in the subterranean formation, for example, may be taken into account” ([0035]).  Kulkarni also provides no indication or suggestion that the composite FLCM particles degrade or dissolve or otherwise come apart under wellbore conditions.
However, Kulkarni does not explicitly state that the consolidating agent should be suitable for HTHP conditions or how much of each part of the composite FLCM particles is provided.
Nevertheless, HTHP consolidating agent appears ordinary, and this appears to be an ordinary amount of consolidating agent to provide.  For example, Alouhali teaches “reducing severe fluid losses in a well, comprising a combination of granular scrap tire particles and polymer adhesive” (abstract) wherein “The LCMs as described in this disclosure include rubber particles and a polymer adhesive that binds the rubber particles together to form a shape” ([0005]) wherein “the LCM additive comprises up to 30% polymer adhesive 130 by volume (vol. %), from 10 to 40 vol. % polymer adhesive 130” ([0028]) and “The polymer adhesive 130 may not be substituted with a substance such as wax, because wax would lose cohesion with the granular scrap tire particles 120 in the high pressure and temperature conditions of the lost circulation zone. Wax begins to melt into a liquid at about 99° F and would not bind the granular scrap tire particles 120 together at a temperature greater than 99° F” ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to include 10-40 vol% of consolidating agent suitable for HTHP conditions, in order to provide composite FLCM particles with a suitable amount of consolidating agent suitable to provide fluid loss control under wellbore conditions, accounting for the pressure and temperature of the wellbore in the subterranean formation (thereby including:
“a high temperature, high pressure (HTHP) binding adhesive in an amount that ranges from 10 to 40 percent by volume (vol %); 
wherein the first component particles and the second component particles are bound together by the HTHP binding adhesive to form the plurality of composite geometric shaped-adaptable particles”).
Regarding the 25-75 wt% rigid particles, Kulkarni discloses “The composite particles for use as FLCM particulates may be formed by the combination of one or more types of FLCM particulate materials using a consolidating agent” ([0025]).
However, Kulkarni does not actually ever specify how much of each part of the composite FLCM particles is provided.
Nevertheless, “the combination of one or more types of FLCM particulate materials” presumably refers at least to a 50-50 split.  Accordingly, although silent to the exact concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to include “wherein the plurality of spherical rigid particles are comprised in an amount that ranges from 25 wt % to 75 wt %, with respect to the combined weight of the rigid and resilient component of the oval-shaped composite particle,” in order to provide a “combination” of the sand and ground tire materials for the composite FLCM particle.  
Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Although not required to render obvious the claim as above, even if it were somehow found that Kulkarni fails to disclose a combination of sand and ground tire material per se, it would nevertheless have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to provide a combination of sand and ground tire material specifically, in order to provide a specific embodiment within the general conditions disclosed by Kulkarni.  
Regarding claims 2 and 3, Kulkarni discloses “the FLCM particulates of the present invention may have a size in the range from about 2 to about 400 mesh, U.S. Sieve Series” ([0026]). 3 mesh = 6.3mm.
However, Kulkarni fails to specify the sizes of the FLCM particulates within the composite FLCM particle.
Alouhali teaches “reducing severe fluid losses in a well, comprising a combination of granular scrap tire particles and polymer adhesive” (abstract) wherein “The LCMs as described in this disclosure include rubber particles and a polymer adhesive that binds the rubber particles together to form a shape” ([0005]) “for severe loss zones such as those that arise from fractures with openings that exhibit conical, ovular, elliptical, circular, semi-circular, pseudo-cylindrical, triangular, curvi-planar or other shapes” ([0004]).  Alouhali further teaches that for “a plurality of granular scrap tire particles 120 and a polymer adhesive 130 that is dispersed between the plurality of granular scrap tire particles 120 and binds the plurality of granular scrap tire particles 120 together,” using “individual rubber particles with a particle size ranging from 500 microns to 10,000 microns each” = 0.5-10 mm ([0026]).
Although silent to the exact size ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to include:
(claim 2) wherein the plurality of spherical rigid particles have a diameter of between 1 mm to 6 mm each; and/or
(claim 3) wherein the plurality of resilient particles have a diameter of between 2 mm to 10 mm each, 
in order to provide FLCM particulates within the composite FLCM particle of typical sizes for constituent particles within a composite particle.  For example, a composite of 6mm size could easily be made of particulates of 1-2mm.  
Regarding claim 4, Kulkarni discloses wherein the plurality of oval shaped composite particles have a long-axis dimension of between 1 mm to 60 mm, and a short axis dimension of between 1 and 30 mm, each ([0026] “the FLCM particulates of the present invention may have a size in the range from about 2 to about 400 mesh, U.S. Sieve Series”; 3 mesh = 6.3mm, and thus an ellipse-shaped FLCM composite particle would anticipate these ranges).
Regarding claim 7, Kulkarni discloses wherein the spherical rigid particles are selected from the group consisting of date seed particles, granular marble, sand, or a combination thereof ([0024] “The FLCM particulates of the present invention may be of any material known in the art suitable for use as an FLCM in a hydrocarbon well operation. Suitable FLCM particulates for use in the methods of the present invention include […] sand”).
The Office recognizes that Applicant has elected “date seed particles” for examination.  There is no Prior Art for such oval LCM composite particles with “a first component, wherein the first component comprises a plurality of spherical rigid particles, wherein the spherical rigid particles are date seed particles.”  Nevertheless, as claimed, this claim is rendered obvious by Kulkarni.
Regarding claim 8, Kulkarni discloses “The FLCM particulates of the present invention may be of any material known in the art suitable for use as an FLCM in a hydrocarbon well operation. Suitable FLCM particulates for use in the methods of the present invention include […] ground tire material” ([0024]).  
Although Kulkarni does not specify these are natural rubber tires, natural rubber is one of the most common materials for tires.  Accordingly, even if it is found that Kulkarni fails to disclose this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to include wherein the plurality of resilient particles are selected from the group consisting of natural rubber, latex, resin, or combinations thereof, in order to provide typical tire materials for the ground tire materials within the composite FLCM particles.
Regarding claim 9, Kulkarni discloses “The composite particles for use as FLCM particulates may be formed by the combination of one or more types of FLCM particulate materials using a consolidating agent. Suitable consolidating agents may include, but are not limited to, non-aqueous tackifying agents; aqueous tackifying agents; emulsified tackifying agents; silyl-modified polyamide compounds; resins; crosslinkable aqueous polymer compositions; polymerizable organic monomer compositions; consolidating agent emulsions; zeta-potential modifying aggregating compositions; silicon-based resins; and binders” ([0025]).  
The claimed compounds are specific compounds that fall within the generic categories listed by Kulkarni, but it appears Kulkarni does not ever actually specify any of the same specific compounds.
Nevertheless, these are well-known in the art.  For example, Alouhali teaches “reducing severe fluid losses in a well, comprising a combination of granular scrap tire particles and polymer adhesive” (abstract) wherein “The LCMs as described in this disclosure include rubber particles and a polymer adhesive that binds the rubber particles together to form a shape” ([0005]) wherein “this polymer adhesive 130 may comprise, but is not limited to, a polyurethane-based material. As used throughout this disclosure, the term “polyurethane” refers to a synthetic resin polymer adhesive composed of organic units joined by urethane links” ([0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to include, e.g., polyurethane, in order to provide a suitable consolidating agent for forming the composite FLCM particle (thereby including: “wherein the HTHP binding adhesive is selected from the group consisting of polyurethane, CMC (carboxymethyl cellulose), PAC (Polyanionic cellulose), sodium silicate, polyvinyl alcohol, or a combination thereof”).

Response to Arguments
Applicant's arguments filed 4 April 2022 with respect to claims rejected under 35 USC § 103 over Kulkarni (in view of Alouhali) have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “However, Kulkarni merely lists numerous possible choices of loss circulation materials, but fails to provide any specific example or provide any rationale to bind rigid and resilient particulates. In other words, Kulkarni does not teach, in particular, a composition that requires a combination of rigid and resilient particles” (p.8-9)
However, as cited, Kulkarni plainly discloses “The composite particles for use as FLCM particulates may be formed by the combination of one or more types of FLCM particulate materials using a consolidating agent” ([0025]) and “Suitable FLCM particulates for use in the methods of the present invention include, but are not limited to, ground coal; petroleum coke; sized calcium carbonate; asphaltene; perlite; cellophane; cellulose; ground tire material; ground oyster shell; vitiried shale; a plastic material; paper fiber; wood; cement; hardened foamed cement; glass; foamed glass; sand; bauxite; a ceramic material; a polymer material (such as ethylene vinyl acetate); a polytetrafluoroethylene material; a nut shell; a seed shell piece; a fruit pit piece; clay; silica; alumina; fumed carbon; carbon black; graphite; mica; titanium oxide; meta-silicate; calcium silicate; kaolin; talc; zirconia; boron; fly ash; a hollow glass microsphere; any composite particle thereof; and any combination thereof” ([0024]).  
In other words, Kulkarni plainly suggests combinations of any of these materials.  Even if it were somehow found that Kulkarni fails to disclose a combination of sand and ground tire material per se, it would nevertheless have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to provide a combination of sand and ground tire material specifically, in order to provide a specific embodiment within the general conditions disclosed by Kulkarni.  
As disclosed by Applicant, a combination of sand and ground tire material is a Species within the Genus of the claimed combination of “rigid and resilient particles.”  Accordingly, this must render obvious the current broad claims which encompass a combination of sand and ground tire material.  Accordingly, this argument is not persuasive.

Applicant proceeds, stating “Further, Kulkarni gives no direction as to which of many possible choices is likely to be successful to realize the advantageous effects of binding rigid and resilient particles, namely improved structural support and resilient behavior, as well as limited morphology alteration and increased tolerance in response to high external load or pressures. See originally-filed specification, par. [0015] … As correctly acknowledged by the Examiner, Kulkarni does not specify how much of each part of the composite FLCM particles is provided, as required in at least now-canceled claim 6. See Office Action, p. 7. As such, Kulkarni cannot teach that that the specific compositions, as arranged in the above-referenced limitations, are essential to the improved properties to resist excessive deformation” (p.9)
However, first, the Office recognizes that none of these properties appears to be recited in the current claims.  Accordingly, it is unclear how “improved properties to resist excessive deformation” are to be read into the claims.
Second, Applicant should note that “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  MPEP 2145; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.
In this case, the Office observes that the cited properties appear to be merely those that would generally be expected of sand and ground tire materials.  For example, one of ordinary skill would presumably expect sand to impart structural support and increased tolerance in response to high external load or pressure, by virtue of being hard objects.  Similarly, one of ordinary skill would presumably expect ground tire materials to impart limited morphology alteration which resist excessive deformation, by virtue of being rubbery objects.  Applicant does not appear to be describing any unexpected synergistic properties from the combination.  Accordingly, these advantages cited by Applicant appear to merely flow naturally from the suggestion of the prior art to provide a combination of sand and ground tire materials, and thus they cannot be a basis for patentability when the differences would otherwise be obvious.

Finally, Applicant states “In fact, Kulkarni is directed to calculating suspendability of different sizes of particulates in different treatment fluids based on a yield gravity function. As such, it would not have been obvious, under Kulkarni's teachings, to try combing rigid and resilient particulates to achieve the advantageous effects of the claimed invention” (p.9)
While the Office appreciates Applicant pointing to additional considerations taught by Kulkarni, Applicant should note that these additional considerations do not appear to conflict with or contradict the teaching above of a combination of sand and ground tire material in Kulkarni.  For example, Kulkarni plainly discloses “The properties of the proposed treatment fluid and the proposed FLCM particulates used to calculate the yield gravity function include, but are not limited to, the rheological properties of the proposed treatment fluid; the density of the proposed treatment fluid; the size distribution of the proposed FLCM particulates; the density of the proposed FLCM particulates; and any combination thereof” ([0012]).  Clearly, if the FLCM is found to have suitable suspendability because the fluid is so thick and dense that the FLCM necessarily floats, then the FLCM’s specific contents matter much less.  Accordingly, these additional teachings of Kulkarni do not constitute a teaching away because they do not reasonably suggest any technological incompatibility or inoperability of the combination of sand and ground tire materials. 
In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, Applicant may consider inserting into the claims any unexpected synergistic properties imparted by the combination of rigid and resilient materials.  
Alternatively, as suggested in the previous Conclusion, Applicant may consider requiring in the independent claim “wherein the spherical rigid particles are date seed particles.”  Withdrawn claims 10-20 may be rejoined if Amended to include the same (“spherical” + “date seed particles”).
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674